PER CURIAM.
We grant the petition for certiorari filed by non-resident defendants and quash the order requiring them to appear in St. Lucie County for deposition, their having been sued there. Petitioners are residents of Ohio, are not presently seeking affirmative relief against plaintiff/respondent, and have not evaded discovery on this record. See Espana v. Redneris, 661 So.2d 1295 (Fla. 4th DCA 1995).
We deny the petition as to mediation, that not being the subject of petitioners’ motion *1334for protective order nor any order thereon presented to us.
GLICKSTEIN, WARNER and POLEN, JJ., concur.